NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        APR 16 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

TRUNG VAN PHAN,                                 No.    19-70739

                Petitioner,                     Agency No. A213-087-783

 v.
                                                MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted April 14, 2021**
                                Pasadena, California

Before: M. SMITH and IKUTA, Circuit Judges, and STEELE,*** District Judge.

      Trung Van Phan (Phan) petitions for review of the decision of the Board of

Immigration Appeals (BIA). The BIA affirmed the Immigration Judge’s (IJ’s)



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
            The Honorable John E. Steele, United States District Judge for the
Middle District of Florida, sitting by designation.
adverse credibility finding as to Phan’s asylum and withholding claims and affirmed

the IJ’s decision to deny relief pursuant to the Convention Against Torture (CAT).

Because the parties are familiar with the facts, we do not recount them here, except

as necessary to provide context to our ruling. We DENY the petition for review.

      1. An IJ must “[c]onsider[] the totality of the circumstances[] and all relevant

factors” in determining an applicant’s credibility. 8 U.S.C. § 1158(b)(1)(B)(iii).

“We review the IJ and BIA’s adverse credibility finding for substantial evidence.”

Solo-Olarte v. Holder, 555 F.3d 1089, 1091 (9th Cir. 2009). “Substantial evidence

is more than a mere scintilla. It means such relevant evidence as a reasonable mind

might accept as adequate to support a conclusion.” Ibarra-Flores v. Gonzales, 439

F.3d 614, 618 (9th Cir. 2006) (citation and internal quotation marks omitted). We

must “uphold the BIA’s findings unless the evidence compels a contrary result.” Jie

Cui v. Holder, 712 F.3d 1332, 1336 (9th Cir. 2013).

      The IJ and BIA relied on a number of factors in determining that Phan was

not credible. For example, the BIA affirmed the IJ’s ruling that Phan’s inability to

“remember which European countries he traveled through in order to reach the

United States . . . was implausible, especially considering that [Phan] has graduated

from a four-year college.” “Although ‘speculation and conjecture’ alone cannot

sustain an adverse credibility finding, an IJ must be allowed to exercise common

sense in rejecting a petitioner’s testimony even if the IJ cannot point to specific,


                                          2
contrary evidence in the record to refute it.” Jibril v. Gonzales, 423 F.3d 1129, 1135

(9th Cir. 2005). We agree that the IJ could exercise his common sense and decide

that Phan’s inability to remember a single country through which he traveled

undermined his testimony.

      Additionally, Phan’s testimony was evasive at times. Phan did not provide a

direct answer to the IJ’s question: “[W]hen was the last time the [Vietnamese] police

contacted your parents?” Such evasive testimony can form the basis for an adverse

credibility finding. See Bingxu Jin v. Holder, 748 F.3d 959, 962–65 (9th Cir. 2014).

      Phan also omitted his parents’ profession as “fisherfolk” from his asylum

application. Because Phan’s asylum and withholding claims relate to protests

against an environmental disaster, which affected the local fishing industry, this

omission was material to his application as a whole. While “omissions are less

probative of credibility than inconsistencies created by direct contradictions in

evidence and testimony,” we have “recognized that an omission may form the basis

for an adverse credibility finding,” at least in part. Lai v. Holder, 773 F.3d 966, 971

(9th Cir. 2014).

      Finally, the BIA highlighted the IJ’s finding pertaining to Phan’s demeanor.

The IJ “observed that [Phan’s flat] emotional affect seemed inconsistent with that of

a torture victim.” Although Phan argues that “emotional numbing is a common

coping mechanism for individuals with” post-traumatic stress disorder (PTSD), he


                                          3
cites nothing in the record to show that he has been diagnosed with PTSD. We give

special deference to an IJ’s demeanor findings “because IJs are in the best position

to assess demeanor and other credibility cues that we cannot readily access on

review.” Shrestha v. Holder, 590 F.3d 1034, 1041 (9th Cir. 2010)

      Although no single factor in this case standing alone would necessarily result

in our affirmance of the BIA and IJ, when viewing “the totality of the

circumstances,” 8 U.S.C. § 1158(b)(1)(B)(iii), Phan has not met his heavy burden in

showing that “the evidence compels a contrary result,” Jie Cui, 712 F.3d at 1336.

Therefore, we affirm the adverse credibility finding and the denial of Phan’s

applications for asylum and withholding of removal. See Mukulumbutu v. Barr, 977

F.3d 924, 927 (9th Cir. 2020).

      2. “An adverse credibility determination is not necessarily a death knell to

CAT protection.” Shrestha, 590 F.3d at 1048. However, when a CAT claim is based

on the same allegations for which the IJ made an adverse credibility finding, that

adverse credibility finding is especially probative for the CAT claim. See Yali Wang

v. Sessions, 861 F.3d 1003, 1009 (9th Cir. 2017). In such an instance, the petitioner

must rely almost exclusively on evidence of country conditions. See 8 C.F.R.

§ 1208.16(c)(3).

      Phan’s other evidence for CAT relief is largely drawn from a 2016 report from

the Department of State, which reviews harassment and abuse in the Vietnamese


                                         4
criminal justice system. That report states that some political prisoners suffer

“physical abuse” in Vietnamese prisons, but does not detail abuse in Vietnamese

prison for those who were arrested for protesting the 2016 environmental disaster,

like Phan.   Thus, the State Department report “is insufficient to compel the

conclusion that [Phan] would be tortured if returned.” Lianhua Jiang v. Holder, 754

F.3d 733, 740 (9th Cir. 2014); see also 8 C.F.R. § 1208.16(c)(2). Therefore, we also

affirm the BIA with regard to Phan’s CAT claim.

      DENIED.




                                         5